Dismissed and Memorandum Opinion filed September 30,
2010.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00643-CV
____________
 
ADRIENE L. SIBLEY, Appellant
 
V.
 
JULIA VICTORIA ECKHARDT, Appellee
 

 
On Appeal from the County Civil Court at Law No. 2
Harris County, Texas
Trial Court Cause No. 953897
                                                            

 
M E M O R
A N D U M   O P I N I O N
This is an appeal from a judgment signed July 9, 2010.  Appellant
filed notice of appeal on July 11, 2010.  To date, our records show that
appellant has neither established indigence nor paid the $175.00 appellate
filing fee. See Tex. R. App. P. 5
(requiring payment of fees in civil cases unless indigent); Tex. R. App. P. 20.1 (listing requirements for
establishing indigence); see also Order Regarding
Fees Charged in Civil Cases in the Supreme Court and the Courts of Appeals and
Before the Judicial Panel on Multidistrict Litigation, Misc. Docket No. 07-9138
(Tex. Aug. 28, 2007) (listing fees in court of appeals); Tex. Gov’t Code Ann.. ' 51.207 (Vernon 2005) (same). 
On September 2, 2010, this court ordered appellant to pay the
appellate filing fee on or before September 13, 2010, or the appeal would be
dismissed.  See Tex. R. App. P.
42.3(c) (allowing involuntary dismissal of case because appellant has
failed to comply with notice from clerk requiring response or other action
within specified time).  Appellant has not responded to our order or paid the
appellate filing fee.  Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
 
Panel consists of .Chief
Justice Hedges and Justices Yates and Sullivan.